                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

  UNITED STATES OF AMERICA,                         )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
  v.                                                )               No. 1:19-cr-129-TRM-SKL
                                                    )
  JASON JOHNSON                                     )
                                                    )
                                                    )
                 Defendant.                         )

                                               ORDER

         Pending before the Court are a “motion to suppress” and “second motion to suppress” filed

  by Defendant Jason Johnson, which are actually his second and third motions to suppress [Doc.

  239 & Doc. 245]. Defendant’s motion seeks to suppress incriminating statements he gave to law

  enforcement officers on March 8, 2019, claiming he did not receive Miranda1 warnings and did

  not knowingly and intelligently waive his Fifth Amendment right to remain silent. In the so-called

  second motion, Defendant seeks to suppress (1) evidence seized as a result of the search of his cell

  phones pursuant to warrants as well as the fruits of the cell phone searches; and (2) custodial

  statements he made on May 16, 2019.

         Also pending before the Court are: (1) a motion to strike the motion to suppress his March

  8, 2019, statements [Doc. 251], and (2) a motion to strike the portion of his so-called second motion

  to suppress that sought to suppress statements made on May 16, 2019 [Doc. 252]. As Defendant




  1
    As used herein, “Miranda rights” and “Miranda warnings” refer to the rights and warnings
  addressed in Miranda v. Arizona, 384 U.S. 436, 479 (1966).



Case 1:19-cr-00129-TRM-SKL Document 253 Filed 08/07/21 Page 1 of 2 PageID #: 1807
  now concedes he was properly Mirandized on both occasions, the motions to strike [Doc. 251 &

  Doc. 252] are GRANTED.

         With respect to the second motion to suppress, the sole remaining issue is whether probable

  cause for the issuance of warrants for the search of two cell phones retrieved from Defendant’s

  person and his car in May 2019, is established; and, specifically, whether a nexus between the

  places to be searched (the cell phones) and the evidence sought (proof of drug trafficking) is

  established. Defendant has not sought a hearing on the remain issue and it does not require a

  hearing. See United States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009) (“In reviewing the

  sufficiency of the evidence supporting probable cause, [the court is] limited to examining the

  information contained within the four corners of the affidavit” in light of “the totality of the

  circumstances.”). Accordingly, the evidentiary hearing set for August 11, 2021 on the motions to

  suppress is hereby CANCELED. The remaining issue will be addressed on the briefs once ripe.

         SO ORDERED.

         ENTER:

                                              s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE




Case 1:19-cr-00129-TRM-SKL Document 253 Filed 08/07/21 Page 2 of 2 PageID #: 1808
